PER CURIAM.
By these consolidated appeals, Prentice-Hall, Inc. seeks to reverse a summary final *1201judgment entered against it in an action brought by it against Paul A. Bauer, appel-lee. Prentice-Hall’s action, based upon an alleged breach of a lease assumption agreement, sought indemnification and damages against both Paul A. Bauer and Financial Displays, Inc. (FDI) (not a party to this appeal), alleging that Bauer was the alter ego of FDI. Bauer, as cross-appellant, seeks reversal of an adverse summary final judgment entered against him on his counterclaim alleging breach of warranty and fraud against Prentice-Hall, Inc.
The record discloses the existence of unresolved issues of material fact as to Prentice-Hall’s claim and Bauer’s counterclaim. Finding, therefore, that the parties have failed to meet their burden to demonstrate the absence of any disputed issues of material fact and that the trial court erred in entering the summary final judgments appealed, we reverse and remand for further proceedings. See Forys v. McLaughlin, 436 So.2d 280 (Fla. 5th DCA 1983); Amazon v. Davidson, 390 So.2d 383 (Fla. 5th DCA 1980); Alepgo Corp. v. Pozin, 114 So.2d 645 (Fla. 3d DCA 1959), cert. denied, 117 So.2d 842 (Fla.1960). See generally Burris v. Jacobson, Inc., 417 So.2d 787 (Fla. 5th DCA 1982); Fenick v. Robertson, 406 So.2d 1263 (Fla. 4th DCA 1981).
Reversed and remanded.